--------------------------------------------------------------------------------

Exhibit 10.29
 

 
Amended and Restated
Change of Control Agreement


This Amended and Restated Change of Control Agreement (“Agreement”) between
Freeport-McMoRan Copper & Gold Inc., a Delaware corporation (the “Company”), and
James R. Moffett (the “Executive”) is dated effective as of December 2, 2008
(the “Change of Control Agreement Date”).


W I T N E S S E T H:


WHEREAS, the Executive and the Company are parties to that certain Change of
Control Agreement dated April 30, 2001, which was previously amended on December
10, 2003 (the “Original Agreement”);
 
WHEREAS, the Company and the Executive wish to amend the Original Agreement to
(i) extend the term of the Original Agreement, (ii) amend the Original Agreement
to comply with the final regulations under Section 409A of the Internal Revenue
Code, as amended, (iii) eliminate the excise tax gross-up payment previously
provided to the Executive, (iv) eliminate the Executives’ ability to receive
benefits for a voluntary termination during a specified window period, and (v)
clarify certain provision of the Original Agreement, including the definition of
“bonus” used in calculating the lump sum payment due upon certain terminations
of employment.
 
NOW, THEREFORE, for and in consideration of the continued employment of
Executive by the Company and the payment of salary, benefits and other
compensation to Executive by the Company, the parties hereto agree to amend and
restate the Original Agreement to read as follows:


Article I
Executive Employment Agreement; Definitions


1.1           Executive Employment Agreement.  Contemporaneous with a Change of
Control (defined below), this Agreement supersedes the Amended and Restated
Executive Employment Agreement dated effective as of December 2, 2008 between
Executive and the Company (the “Employment Agreement”), except to the extent
that certain provisions of the Employment Agreement are expressly incorporated
by reference herein.  After a Change of Control, the definitions in this
Agreement supersede definitions in the Employment Agreement, but capitalized
terms used herein that are not defined in this Agreement shall have the meanings
given to them in the Employment Agreement.


1.2           Company.  As used in this Agreement, “Company” means the Company
as defined above and any successor to or assignee of (whether direct or
indirect, by purchase, merger, consolidation or otherwise) all or substantially
all of the assets of the Company.


1.3           Change of Control.  (a) “Change of Control” means (capitalized
terms not otherwise defined will have the meanings ascribed to them in paragraph
(b) below):

 
 

--------------------------------------------------------------------------------

 


(i)           the acquisition by any Person together with all Affiliates of such
Person, of Beneficial Ownership of the Threshold Percentage or more; provided,
however, that for purposes of this Section 1.3(a)(i), the following will not
constitute a Change of Control:


(A)           any acquisition (other than a “Business Combination,” as defined
below, that constitutes a Change of Control under Section 1.3(a)(iii) hereof) of
Common Stock directly from the Company,


(B)           any acquisition of Common Stock by the Company or its
subsidiaries,


(C)           any acquisition of Common Stock by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation or
other entity controlled by the Company, or


(D)           any acquisition of Common Stock pursuant to a Business Combination
that does not constitute a Change of Control under Section 1.3(a)(iii) hereof;
or


(ii)           individuals who as of the effective date of this Agreement,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the effective date of this Agreement whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board will be considered a member of the Incumbent Board, unless such
individual’s initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or any other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Incumbent Board; or


(iii)           the consummation of a reorganization, merger or consolidation
(including a merger or consolidation of the Company or any direct or indirect
subsidiary of the Company), or sale or other disposition of all or substantially
all of the assets of the Company (a “Business Combination”), in each case,
unless, immediately following such Business Combination:


(A)           the individuals and entities who were the Beneficial Owners of the
Company Voting Stock immediately prior to such Business Combination have direct
or indirect Beneficial Ownership of more than 50% of the then outstanding shares
of common stock, and more than 50% of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, of the Post-Transaction Corporation, and


(B)           no Person together with all Affiliates of such Person (excluding
the Post-Transaction Corporation and any employee benefit plan or related trust
of either the Company, the Post-Transaction Corporation or any subsidiary of
either corporation) Beneficially Owns 30% or more of the then outstanding shares
of common stock of the Post-Transaction Corporation or 30% or more of the
combined voting power of the then outstanding voting securities of the
Post-Transaction Corporation, and

 
2

--------------------------------------------------------------------------------

 


(C)           at least a majority of the members of the board of directors of
the Post-Transaction Corporation were members of the Incumbent Board at the time
of the execution of the initial agreement, and of the action of the Board,
providing for such Business Combination; or


(iv)           approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company.


(b)           As used in this Section 1.3 and elsewhere in this Agreement, the
following terms have the meanings indicated:


(i)           Affiliate:  “Affiliate” means a Person that directly, or
indirectly through one or more intermediaries, controls, or is controlled by, or
is under common control with, another specified Person.


(ii)           Beneficial Owner:  “Beneficial Owner” (and variants thereof),
with respect to a security, means a Person who, directly or indirectly (through
any contract, understanding, relationship or otherwise), has or shares (A) the
power to vote, or direct the voting of, the security, and/or (B) the power to
dispose of, or to direct the disposition of, the security.


(iii)           Common Stock:  “Common Stock” means the common stock, $.10 par
value per share, of the Company


(iv)           Company Voting Stock:  “Company Voting Stock” means any capital
stock of the Company that is then entitled to vote for the election of
directors.


(v)           Majority Shares:  “Majority Shares” means the number of shares of
Company Voting Stock that could elect a majority of the directors of the Company
if all directors were to be elected at a single meeting.


(vi)           Person:  “Person” means a natural person or entity, and will also
mean the group or syndicate created when two or more Persons act as a syndicate
or other group (including without limitation a partnership, limited partnership,
joint venture or other joint undertaking) for the purpose of acquiring, holding,
or disposing of a security, except that “Person” will not include an underwriter
temporarily holding a security pursuant to an offering of the security.


(vii)           Post-Transaction Corporation:  Unless a Change of Control
includes a Business Combination, “Post-Transaction Corporation” means the
Company after the Change of Control.  If a Change of Control includes a Business
Combination, “Post-Transaction Corporation” will mean the corporation or other
entity resulting from the Business Combination unless, as a result of such
Business Combination, an ultimate parent entity controls the Company or all or
substantially all of the Company’s assets either directly or indirectly, in
which case, “Post-Transaction Corporation” will mean such ultimate parent
entity.

 
3

--------------------------------------------------------------------------------

 


(viii)                      Threshold Percentage: “Threshold Percentage “ means
30% of all then outstanding Common Stock.


1.4           Cause.  “Cause” shall have the meaning ascribed in the Employment
Agreement.


1.5           Good Reason.  “Good Reason” shall mean:


(a)           Any failure of the Post-Transaction Corporation to provide the
Executive with the position, authority, duties and responsibilities at least
commensurate in all material respects with the most significant of those held,
exercised and assigned at any time during the 120-day period immediately
preceding the Change of Control.  Executive’s position, authority, duties and
responsibilities after a Change of Control shall not be considered commensurate
in all material respects with Executive’s position, authority, duties and
responsibilities prior to a Change of Control unless after the Change of Control
the Executive holds an equivalent position in the Post-Transaction Corporation;


(b)           The assignment to the Executive of any duties inconsistent in any
material respect with Executive’s position (including status, offices, titles
and reporting requirements), authority, duties or responsibilities as
contemplated by Section 2.1(b) of this Agreement, or any other action that
results in a diminution in such position, authority, duties or responsibilities,
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith that is remedied within 10 days after receipt of written
notice thereof from the Executive to the Post-Transaction Corporation;


(c)           Any failure by the Post-Transaction Corporation or its Affiliates
to comply with any of the provisions of this Agreement, other than an isolated,
insubstantial and inadvertent failure not occurring in bad faith that is
remedied within 10 days after receipt of written notice thereof from the
Executive to the Post-Transaction Corporation;


(d)           The Post-Transaction Corporation or its Affiliates requiring the
Executive to be based at any office or location other than as provided in
Section 2.2(b)(ii) hereof, or requiring the Executive to travel on business to a
substantially greater extent than required immediately prior to the Change of
Control; or


(e)           Any failure by the Company to comply with and satisfy Sections
3.1(c) and (d) of this Agreement.


For purposes of this Section 1.5, any determination of “Good Reason” made by the
Executive in good faith and based upon his reasonable belief and understanding
shall be conclusive.


1.6           Code.  “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time.

 
4

--------------------------------------------------------------------------------

 



Article II
Change of Control Benefit


2.1           Term.  The term of this Agreement will commence on the Change of
Control Agreement Date and will continue through December 31, 2008; provided,
however, that commencing on December 31, 2008, and each December 31 thereafter,
the term of this Agreement will automatically be extended for one additional
year unless not later than August 1 of the current year, the Corporate Personnel
Committee of the Company’s Board of Directors has given written notice to the
Executive that it does not wish to extend this Agreement.


2.2            Employment Term and Capacity after Change of Control.  (a) If the
Executive continues to serve as an officer of the Company and a Change of
Control occurs on or before the expiration of the term of this Agreement, then
the Executive’s employment term (the “Employment Term”) shall continue through
the third anniversary of the Change of Control, subject to any earlier
termination of Executive’s status as an officer and employee pursuant to this
Agreement.


(b)           After a Change of Control and during the Employment Term, (i) the
Executive’s position (including status, offices, titles and reporting
requirements), authority, duties and responsibilities shall be at least
commensurate in all material respects with the most significant of those held,
exercised and assigned at any time during the 120-day period immediately
preceding the Change of Control and (ii) the Executive’s services shall be
performed at the location where the Executive was employed immediately preceding
the Change of Control or any office or location less than 35 miles from such
location.  Executive’s position, authority, duties and responsibilities after a
Change of Control shall not be considered commensurate in all material respects
with Executive’s position, authority, duties and responsibilities prior to a
Change of Control unless after the Change of Control the Executive holds an
equivalent position in the Post-Transaction Corporation.  The Executive shall
devote himself to his employment responsibilities with the Post-Transaction
Corporation as provided in Article I Section 3 of the Employment Agreement.


2.3           Compensation and Benefits.  During the Employment Term, the
Executive shall be entitled to the following compensation and benefits:


(a)           Salary.  An annual salary (“Base Salary”) at the highest rate
provided for under the Employment Agreement at any time during the 120-day
period immediately preceding the Change of Control, but not less than $2,500,000
per year,  payable to the Executive at such intervals no less frequent than the
most frequent intervals in effect at any time during the 120-day period
immediately preceding the Change of Control or, if more favorable to the
Executive, the intervals in effect at any time after the Change of Control for
other most senior executives of the Post-Transaction Corporation and its
Affiliates.


(b)           Bonus.  Executive shall be entitled to participate in an annual
incentive bonus program applicable to other most senior executives of the
Post-Transaction Corporation and its Affiliates but in no event shall such
program provide the Executive with incentive opportunities less favorable than
the most favorable of those provided by the Company and its Affiliates for

 
5

--------------------------------------------------------------------------------

 

 the Executive under the Company’s 2005 Annual Incentive Plan or similar plan as
in effect at any time during the 120-day period immediately preceding the Change
of Control or, if more favorable to the Executive, those provided generally at
any time after the Change of Control to other most senior executives of the
Post-Transaction Corporation and its Affiliates.


(c)           Fringe Benefits.  The Executive shall be entitled to fringe
benefits (including, but not limited to, automobile allowance, air travel, and
reimbursement for club membership dues) in accordance with the most favorable
agreements, plans, practices, programs and policies of the Company and its
Affiliates in effect for the Executive at any time during the 120-day period
immediately preceding the Change of Control or, if more favorable to the
Executive, as in effect generally at any time thereafter with respect to other
most senior executives of the Post-Transaction Corporation and its Affiliates.


(d)           Expenses.  The Executive shall be entitled to receive prompt
reimbursement for all reasonable business expenses (including food and lodging)
incurred by the Executive in accordance with the most favorable agreements,
policies, practices and procedures of the Company and its Affiliates in effect
for the Executive at any time during the 120-day period immediately preceding
the Change of Control or, if more favorable to the Executive, as in effect
generally at any time thereafter with respect to other most senior executives of
the Post-Transaction Corporation and its Affiliates.


(e)           Incentive, Savings and Retirement Plans.  The Executive shall be
entitled to participate in all incentive, savings and retirement plans,
practices, policies and programs applicable generally to other most senior
executives of the Post-Transaction Corporation and its Affiliates, but in no
event shall such plans, practices, policies and programs provide the Executive
with incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable than the most favorable of those provided by the Company
and its Affiliates for the Executive under any agreements, plans, practices,
policies and programs as in effect at any time during the 120-day period
immediately preceding the Change of Control.


(f)           Welfare Benefit Plans.  The Executive and the Executive’s family
shall be eligible for participation in and shall receive all benefits under
welfare benefit plans, practices, policies and programs provided by the
Post-Transaction Corporation and its Affiliates (including, without limitation,
medical, prescription, dental, disability, employee life, group life, accidental
death and travel accident insurance plans and programs) to the extent applicable
generally to other most senior executives of the Post-Transaction Corporation
and its Affiliates, but in no event shall such plans, practices, policies and
programs provide the Executive with benefits, in each case, less favorable than
the most favorable of any agreements, plans, practices, policies and programs of
the Company in effect for the Executive at any time during the 120-day period
immediately preceding the Change of Control.


(g)           Indemnification and Insurance.  The Post-Transaction Corporation
shall indemnify the Executive, to the fullest extent permitted by applicable
law, for any and all claims brought against him arising out his services during
or prior to the Employment Term.  In

 
6

--------------------------------------------------------------------------------

 

addition, the Post-Transaction Corporation shall maintain a directors’ and
officers’ insurance policy covering the Executive substantially in the form of
the policy maintained by the Company and its Affiliates at any time during the
120-day period immediately preceding the Change of Control or, if more favorable
to the Executive, as provided generally at any time thereafter with respect to
other most senior executives of the Post-Transaction Corporation and its
Affiliates.


(h)           Office and Support Staff.  The Executive shall be entitled to an
office or offices of a size and with furnishings and other appointments, and to
exclusive personal secretarial and other assistance, at least equal to the most
favorable of the foregoing provided to the Executive by the Company and its
Affiliates at any time during the 120-day period immediately preceding the
Change of Control or, if more favorable to the Executive, as provided generally
at any time thereafter with respect to other most senior executives of the
Post-Transaction Corporation and its Affiliates.


(i)           Vacation.  The Executive shall be entitled to paid vacation in
accordance with the most favorable agreements, plans, policies, programs and
practices of the Company and its Affiliates as in effect for the Executive at
any time during the 120-day period immediately preceding the Change of Control
or, if more favorable to the Executive, as in effect generally at any time
thereafter with respect to other most senior executives of the Post-Transaction
Corporation and its Affiliates.


2.4           Termination of Employment after a Change of Control.  After a
Change of Control and during the Employment Term, the Executive’s status as an
officer and employee shall terminate or may be terminated by the Executive or
the Post-Transaction Corporation as provided in Article III of the Employment
Agreement (provided, however, that the provisions regarding “Good Reason” herein
shall supersede the comparable provisions in the Employment Agreement).


2.5           Obligations upon Termination after a Change of Control.


(a)           Death, Disability or Retirement.  If, after a Change of Control
and during the Employment Term, (i) the Executive’s status as an officer and
employee is terminated by reason of the Executive’s death, (ii) the
Post-Transaction Corporation terminates the Executive’s status as an officer and
employee by reason of Executive’s Disability (as defined in the Employment
Agreement), or (iii) the Executive Retires (as defined in the Employment
Agreement) and terminates his status as an officer and employee, then, subject
to the six-month delay set forth in Section 2.9, if applicable:


(i)           The Post-Transaction Corporation will pay to the Executive or his
legal representatives the amount of the Executive’s Base Salary earned through
the Termination Date to the extent not previously paid (the “Accrued
Obligations”);


(ii)           The Post-Transaction Corporation will pay to the Executive or his
legal representatives a pro rata bonus (the “Pro Rata Bonus”) for the Fiscal
Year in which the Termination Date occurs, which shall be paid out at such time
as annual cash bonuses are paid to other senior executives, but no later than
March 15th of the year following in the year in which

 
7

--------------------------------------------------------------------------------

 

the Termination Date occurs.  The amount of the Pro Rata Bonus shall be
determined by multiplying (i) the bonus the Executive would have received under
the annual incentive bonus program applicable to other most senior executives of
the Post-Transaction Corporation and its Affiliates (as described in Section
2.3(b)) had Executive remained employed by the Post-Transaction Corporation
based on the level of achievement of the applicable performance goals, by (ii)
the fraction obtained by dividing the number of days in the year through the
Termination Date by 365.  To the extent that the Board of Directors of the
Post-Transaction Corporation, or a committee thereof, exercises negative
discretion in determining the amount of the bonuses generally payable to senior
executives under the annual incentive plan in place for the Fiscal Year in which
the Termination Date occurs, such negative discretion may not be applied in a
manner more adverse to the Executive than to other similarly situated active
senior executives of the Post-Transaction Corporation;


(iii)           The Post-Transaction Corporation will pay or deliver, as
appropriate, all other benefits due to Executive pursuant to any employee
benefit plans and incentive plans maintained by the Post-Transaction Corporation
or its subsidiaries with respect to services rendered by the Executive prior to
the Termination Date;


(iv)           If the Executive Retires (as defined in the Employment
Agreement), for a period commencing on the Termination Date and ending on the
earlier of (A) the third anniversary of the Termination Date, or (B) the date
that the Executive accepts new employment (the “Continuation Period”), the
Post-Transaction Corporation will at its expense maintain and administer for the
continued benefit of Executive all insurance and welfare benefit plans in which
Executive was entitled to participate as an employee as of the Termination Date,
except medical reimbursement benefits under the Company’s flex plans, provided
that Executive’s continued participation is possible under the general terms and
provisions of such plans and all applicable laws.  If the Executive is a
“specified employee” governed by Section 2.9, to the extent that any benefits
provided to the Executive under this Section 2.5 are taxable to the Executive,
then, with the exception of nontaxable medical insurance benefits, the value of
the aggregate amount of such taxable benefits provided to the Executive pursuant
to this Section 2.5 during the six-month period following the Termination Date
shall be limited to the amount specified by Section 402(g)(1)(B) of Code for the
year in which the termination occurred.  The Executive shall pay the cost of any
benefits that exceed the amount specified in the previous sentence during the
six-month period following the Termination Date, and shall be reimbursed in full
by the Post-Transaction Corporation during the seventh month after the
Termination Date.  The coverage and benefits (including deductibles and costs)
provided under any such benefit plan in accordance with this paragraph during
the Continuation Period will be no less favorable to Executive than the most
favorable of such coverages and benefits as of the Termination Date.  If
Executive’s participation in any such benefit plan is barred or any such benefit
plan is terminated, the Post-Transaction Corporation will use commercially
reasonable efforts to provide Executive with compensation or benefits
substantially similar or comparable in value to those Executive would otherwise
have been entitled to receive under such plans.  At the end of the Continuation
Period, the Executive will have the option to have assigned to him, at no cost
and with no apportionment of prepaid premiums, any assignable insurance owned by
the Post-Transaction Corporation that relates specifically to the
Executive.  Subject to the general terms and provisions of the plans and all
applicable laws, the Executive will be eligible for coverage

 
8

--------------------------------------------------------------------------------

 

under the Post-Transaction Corporation’s retiree medical plan or the
Consolidated Omnibus Budget Reconciliation Act at the end of the Continuation
Period or earlier cessation of the Post-Transaction Corporation’s obligation
under the foregoing provisions of this paragraph.


(b)           Cause.  If, after a Change of Control and during the Employment
Term, the Executive’s status as an officer and employee is terminated by the
Post-Transaction Corporation for Cause, the Post-Transaction Corporation shall
pay to the Executive the Accrued Obligations without further obligation to the
Executive other than for obligations by law and obligations for any benefits due
the Executive pursuant to any employee benefit plans and incentive plans
maintained by the Post-Transaction Corporation or its Affiliates with respect to
services rendered by the Executive prior to the Termination Date.


(c)           Termination by Executive for Good Reason or by Company for Reasons
other than Death, Disability or Cause.  If, after a Change of Control and during
the Employment Term, the Executive terminates his status as an officer and
employee for Good Reason, or the Post-Transaction Corporation terminates the
Executive’s status as an officer and employee other than for death, Disability
or Cause, then, subject to the six-month delay set forth in Section 2.9, if
applicable:


(i)           The Post-Transaction Corporation shall pay to the Executive the
Accrued Obligations and the Pro Rata Bonus;


(ii)           Within twenty (20) business days of the Termination Date, the
Post-Transaction Corporation shall pay to the Executive in a lump sum in cash an
amount equal to three times the sum of (A) the Executive’s Base Salary in effect
at the Termination Date and (B) the highest bonus paid to the Executive for any
of the immediately preceding three Fiscal Years, which bonus amounts shall not
including any premium received in connection with Executive’s participation in
any restricted stock program offered by the Company, but shall include the grant
date value of any equity awards granted to the Executive in lieu of a portion of
the bonus for a given year;


(iii)           The Post-Transaction Corporation will pay or deliver, as
appropriate, all other benefits due the Executive pursuant to any employee
benefit plans and incentive plans maintained by the Post-Transaction Corporation
or its Affiliates with respect to services rendered by the Executive prior to
the Termination Date; and


(iv)           For the Continuation Period, the Post-Transaction Corporation
shall at its expense maintain and administer for the continued benefit of
Executive the benefits provided for under Section 2.5(a)(iv).


(d)           Resignation from Board of Directors.  If the Executive is a
director of the Post-Transaction Corporation or any of its Affiliates and his
status as an officer and employee is terminated for any reason other than death,
the Executive shall, if requested by the Post-Transaction Corporation,
immediately resign as a director of the Post-Transaction Corporation and its
Affiliates.  If such resignation is not received within 20 business days after
the Executive actually receives written notice from the Post-Transaction
Corporation requesting the

 
9

--------------------------------------------------------------------------------

 

resignation, the Executive shall forfeit any right to receive any payments
pursuant to this Agreement.


(e)           Nondisclosure, Noncompetition and Proprietary Rights.  The rights
and obligations of the Company and the Executive contained in Article V
(“Nondisclosure, Noncompetition and Proprietary Rights”) of the Employment
Agreement shall continue to apply after a Change of Control.


2.6           Excise Tax Provision.
 
(a)           Notwithstanding any other provisions of this Agreement, if a
Change of Control occurs during the original or extended term of this Agreement,
in the event that any payment or benefit received or to be received by the
Executive in connection with the Change of Control of the Company or the
termination of the Executive’s employment under this Agreement or any other
agreement between the Company and the Executive (all such payments and benefits,
including the payments and benefits under Section 2.5 hereof, being hereinafter
called “Total Payments”) would be subject (in whole or in part), to an excise
tax imposed by section 4999 of the Code (the “Excise Tax”), then the cash
payments under Section 2.5 hereof shall first be reduced, and the non-cash
payments and benefits under the other sections hereof shall thereafter be
reduced, to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax but only if (A) the net amount of such Total Payments,
as so reduced (and after subtracting the net amount of federal, state and local
income and employment taxes on such reduced Total Payments) is greater than or
equal to (B) the net amount of such Total Payments without such reduction (but
after subtracting the net amount of federal, state and local income and
employment taxes on such Total Payments and the amount of Excise Tax to which
the Employee would be subject in respect of such unreduced Total Payments);
provided, however, that the Executive may elect to have the non-cash payments
and benefits hereof reduced (or eliminated) prior to any reduction of the cash
payments under Section 2.5 hereof.
 
 
(b)           For purposes of determining whether and the extent to which the
Total Payments will be subject to the Excise Tax, (i) no portion of the Total
Payments the receipt or enjoyment of which the Executive shall have waived at
such time and in such manner as not to constitute a “payment” within the meaning
of section 280G(b) of the Code shall be taken into account, (ii) no portion of
the Total Payments shall be taken into account which, in the opinion of tax
counsel (“Tax Counsel”) reasonably acceptable to the Executive and selected by
the accounting firm (the “Auditor”) which was, immediately prior to a Change of
Control or other event giving rise to a potential Excise Tax, the Company’s
independent auditor, does not constitute a “parachute payment” within the
meaning of section 280G(b)(2) of the Code (including by reason of section
280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no portion of
such Total Payments shall be taken into account which, in the opinion of Tax
Counsel, constitutes reasonable compensation for services actually rendered,
within the meaning of section 280G(b)(4)(B) of the Code, in excess of the “Base
Amount” (within the meaning set forth in section 280G(b)(3) of the Code)
allocable to such reasonable compensation, and (iii) the value of any non-cash
benefit or any deferred payment or benefit included in the Total Payments shall
be determined by the Auditor in accordance with the principles of sections
280G(d)(3) and (4) of the Code.
 
 
10

--------------------------------------------------------------------------------

 
 
(c)           At the time that payments are made under this Agreement, the
Post-Transaction Corporation shall provide the Executive with a written
statement setting forth the manner in which such payments were calculated and
the basis for such calculations including, without limitation, any opinions or
other advice the Post-Transaction Corporation has received from Tax Counsel, the
Auditor or other advisors or consultants (and any such opinions or advice which
are in writing shall be attached to the statement).
 


2.7           Stock Options; Performance Units; Restricted Stock Units.  The
foregoing benefits are intended to be in addition to the value of any options to
acquire Common Stock of the Company, the exercisability of which is accelerated
pursuant to the terms of any stock option agreement, any restricted stock units
the vesting of which is accelerated pursuant to the terms of the restricted
stock unit agreement, the performance units under the long-term performance
incentive plans, and any other incentive or similar plan heretofore or hereafter
adopted by the Company.


2.8           Legal Fees.  Except as otherwise provided herein, the Company
agrees to pay all legal fees and expenses that the Executive may reasonably
incur as a result of any contest by the Company, the Executive or others with
respect to the validity or enforceability of, or liability under, any provision
of this Agreement (including as a result of any contest by the Executive about
the amount or timing of any payment pursuant to this Agreement), provided that
the Executive prevails on any material claim.


2.9           Section 409A of the Internal Revenue Code.
 
(a)           It is the intention of the parties that payments or benefits
payable under this Agreement not be subject to the additional tax imposed
pursuant to Section 409A of the Code, and the regulations and guidance issued
thereunder (together, “Section 409A”), and the provisions of this Agreement
shall be construed and administered in accordance with such intent.  To the
extent any potential payments or benefits could become subject to Section 409A,
the parties shall cooperate to amend this Agreement with the goal of giving the
Executive the economic benefits described herein in a manner that does not
result in such tax being imposed.  If the parties are unable to agree on a
mutually acceptable amendment, the Company may, without the Executive’s consent
and in such manner as it deems appropriate, amend or modify this Agreement or
delay the payment of any amounts hereunder to the minimum extent necessary to
meet the requirements of Section 409A.
 
(b)           No payments or benefits provided herein that are paid because of a
termination of employment under circumstances described herein shall be paid,
unless such termination of employment also constitutes a “separation from
service” within the meaning of Section 409A.
 
(c)           If Executive is a “specified employee,” any payments payable as a
result of Executive’s termination of employment (other than as a result of
death) shall not be payable before the earlier of (i) the first business day
that is more than six months after Executive’s Termination Date, (ii) the date
of Executive’s death, or (iii) the date that otherwise complies with the
requirements of Section 409A.  “Specified employee” shall mean the Executive if
the Executive is a key employee under Treasury Regulations Section 1.409A-1(i)
because of final
 
 
11

--------------------------------------------------------------------------------

 

and binding action taken by the Board or its Corporate Personnel Committee, or
by operation of law or such regulation.
 
(d)           No acceleration of payments and benefits provided for in this
Agreement shall be permitted, except that the Company may accelerate payment, if
permitted by Section 409A, as necessary to allow the Executive to pay FICA taxes
on amounts payable hereunder and additional taxes resulting from the payment of
such FICA amount, or as necessary to pay taxes and penalties arising as a result
of the payments provided for in this Agreement failing to meet the requirements
of Section 409A.  In no event shall the Executive, directly or indirectly,
designate the calendar year of payment.
 
(e)           To the extent that the amounts payable under this Article II are
reimbursements and other separation payments described under Treasury
Regulations Section 1.409A-1(b)(9)(v), such payments do not provide for the
deferral of compensation.  If they do constitute deferral of compensation
governed by Section 409A, they shall be deemed to be reimbursements or in-kind
benefits governed by Treasury Regulations Section 1.409A-3(i)(1)(iv).  If the
previous sentence applies, (i) the amount of expenses eligible for reimbursement
or in-kind benefits provided during the Executive’s taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits in any other
taxable year, (ii) the reimbursement of an eligible expense must be made on or
before the last day of the Executive’s taxable year following the taxable year
in which the expense was incurred and (iii) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.
 
Article III
Miscellaneous


3.1           Binding Effect; Successors.


(a) This Agreement shall be binding upon and inure to the benefit of the Company
and any of its successors or assigns.


(b) This Agreement is personal to the Executive and shall not be assignable by
the Executive without the consent of the Company (there being no obligation to
give such consent) other than such rights or benefits as are transferred by will
or the laws of descent and distribution.


(c)           The Company shall require any successor to or assignee of (whether
direct or indirect, by purchase, merger, consolidation or otherwise) all or
substantially all of the assets or businesses of the Company (i) to assume
unconditionally and expressly this Agreement and (ii) to agree to perform or to
cause to be performed all of the obligations under this Agreement in the same
manner and to the same extent as would have been required of the Company had no
assignment or succession occurred, such assumption to be set forth in a writing
reasonably satisfactory to the Executive.


(d)           The Company shall also require all entities that control or that
after the transaction will control (directly or indirectly) the Company or any
such successor or assignee to

 
12

--------------------------------------------------------------------------------

 

agree to cause to be performed all of the obligations under this Agreement, such
agreement to be set forth in a writing reasonably satisfactory to the Executive.


3.2           Notices.  All notices hereunder must be in writing and, unless
otherwise specifically provided herein, will be deemed to have been given upon
receipt of delivery by: (a) hand (against a receipt therefor), (b) certified or
registered mail, postage prepaid, return receipt requested, (c) a nationally
recognized overnight courier service (against a receipt therefor) or (d)
telecopy transmission with confirmation of receipt.  All such notices must be
addressed as follows:


If to the Company, to:


Freeport-McMoRan Copper & Gold Inc.
One North Central Avenue
Phoenix, Arizona 85004
Attention:  Chairman of Corporate Personnel Committee


If to the Executive, to:


James R. Moffett
One North Central Avenue
Phoenix, Arizona 85004


or such other address as to which any party hereto may have notified the other
in writing.


3.3           Governing Law.  This Agreement shall be construed and enforced in
accordance with and governed by the internal laws of the State of Delaware
without regard to principles of conflict of laws, except as expressly provided
in Article V Section 6 of the Employment Agreement with respect to the
resolution of disputes arising under, or the Company’s enforcement of, such
Article V.


3.4           Withholding.  The Executive agrees that the Company has the right
to withhold, from the amounts payable pursuant to this Agreement, all amounts
required to be withheld under applicable income and/or employment tax laws, or
as otherwise stated in documents granting rights that are affected by this
Agreement.


3.5           Amendment, Waiver.  No provision of this Agreement may be
modified, amended or waived except by an instrument in writing signed by both
parties.


3.6           Severability.  If any term or provision of this Agree­ment, or the
application thereof to any person or circumstance, shall at any time or to any
extent be invalid, illegal or unenforceable in any respect as written, Executive
and the Company intend for any court construing this Agreement to modify or
limit such provision so as to render it valid and enforceable to the fullest
extent allowed by law.  Any such provision that is not susceptible of such
reformation shall be ignored so as to not affect any other term or provision
hereof, and the remainder of this Agreement, or the application of such term or
provision to persons or

 
13

--------------------------------------------------------------------------------

 

circumstances other than those as to which it is held invalid, illegal or
unenforceable, shall not be affected thereby and each term and provision of this
Agreement shall be valid and enforced to the fullest extent permitted by law.


3.7           Waiver of Breach.  The waiver by either party of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach thereof.


3.8           Remedies Not Exclusive.  No remedy specified herein shall be
deemed to be such party’s exclusive remedy, and accordingly, in addition to all
of the rights and remedies provided for in this Agreement, the parties shall
have all other rights and remedies provided to them by applicable law, rule or
regulation.


3.9           Company’s Reservation of Rights.  Executive acknowledges and
understands that the Executive serves at the pleasure of the Board and that the
Company has the right at any time to terminate Executive’s status as an employee
of the Company, or to change or diminish his status during the Employment Term,
subject to the rights of the Executive to claim the benefits conferred by this
Agreement.


3.10           Prior Change of Control Agreement.  Effective as of the Change of
Control Agreement Date, this Agreement supersedes any prior change of control
agreement between the Executive and the Company.


3.11           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.




[remainder of page intentionally left blank]

 
14

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Executive have caused this Agreement to
be executed as of December 31, 2008.




Freeport-McMoRan Copper & Gold Inc.






By:           /s/ H Devon Graham, Jr.
H. Devon Graham, Jr.
Director and Chairman of the
Corporate Personnel Committee of the
Board of Directors




Executive






/s/ James R.
Moffett                                                                           
James R. Moffett




































Signature Page of Change of Control Agreement
between Freeport-McMoRan Copper & Gold Inc.
and James R. Moffett

 
15

--------------------------------------------------------------------------------

 
